DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawadaishi (US 2015/0237273 A1) in view of Ellis-Monaghan et al. (US 2007/0153104 A1).
Regarding Claim 1, Sawadaishi teaches or suggests a system (Fig.1) comprising: 
an image sensor (Fig.1: Color Image Pickup Device 27) comprising: 
a substrate layer (Fig.3A: Sawadaishi does not explicitly recite the phrase substrate layer, however a skilled person before the effective filing time would have recognized the necessary to include a substrate layer in order to dispose the photodiodes 64) containing a first set of photodiodes and a second set of photodiodes (Fig.3A: notice three sets of photodiodes receiving G, R, and B colors); 
a first color filter array (CFA) (Claim 14: wherein the plural pixels include plural basic arrangement pixel groups arrayed in the first direction and the second direction, each group having a color filter arrangement pattern, and each of the plural basic arrangement pixel groups includes the first pixel pair and the second pixel pair) covering the first set of photodiodes, wherein the first CFA comprises a first set of color filters, and wherein a portion of the first set of color filters comprises one or more clear filters ([0024]: It is preferable that the first-color color filter be any of a red filter, a transparent filter, and a white filter); and 
a second CFA covering the second set of photodiodes (Claim 14 and Fig.4), wherein the second CFA comprises a second set of color filters that is different than the first set of color filters ([0024]: It is preferable that the first-color color filter be any of a red filter, a transparent filter, and a white filter, and the second-color color filter be any of a blue filter and a green filter).
Sawadaishi fails to disclose wherein each of the first set of photodiodes is larger than each of the second set of photodiodes.
However Ellis-Monaghan, in the same field of endeavor, teaches or suggests wherein each of the first set of photodiodes is larger than each of the second set of photodiodes (Fig.2 and [0020]: In this preferred embodiment, light efficient cells 122 have twice the pixel area of the red, green or blue filtered pixels 104, 106 and 108, respectively, with red--blue pairs 124, green--red pairs 126, and blue--green pairs 128, positioned diagonally along the array 120. Also in this example, for each pair of filtered photosensor cells 104, 106 and 108, there is one such light efficient cell 122. Therefore, the light efficient cells 122, which are twice as large as the standard colored cells 104, 106 and 108, occupy 50% of this array 120 and can be produced in two different ways. In the simplest way, only the color filter may be changed for the array by design, selectively omitting color where appropriate with two photo normal sized diodes under clear filter areas. Alternately, the color filter design change may be made in combination with a photo diode design change. So, in addition to the color filter change, the photo diode area is expanded for a single larger photo diode (instead of two) under larger clear filter areas. This larger photo diode is larger than a standard photo diode, and thus, has greater charge capacity).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ellis-Monaghan into that of Sawadaishi and to add the limitation of wherein each of the first set of photodiodes is larger than each of the second set of photodiodes in order to improve low-light sensitivity as taught by Ellis-Monaghan ([0012]).

Regarding Claim 2, Sawadaishi discloses further comprising one or more lenses covering the first CFA and the second CFA (Fig.3A/B and [0095]: a microlens 60).

Regarding Claim 4, Sawadaishi discloses wherein the first set of photodiodes is configured to receive light filtered by the first CFA covering the first set of photodiodes (Fig.3A) and generate a first image signal that is based on the light filtered by the first CFA ([0084]: The image processing circuit 32 subjects the captured image signal (image data) output from the color image pickup device 27 to various image processing such as gradation conversion, white balance correction, y correction processing and the like to generate captured image data), and wherein the second set of photodiodes is configured to receive light filtered by the second CFA covering the second set of photodiodes (Fig.3A) and generate a second image signal that is based on the light filtered by the second CFA ([0084]).

5, Sawadaishi discloses further comprising one or more processors configured to: receive the first image signal generated by the first set of photodiodes; receive the second image signal generated by the second set of photodiodes; generate a first image based on a first interpolation of color information in the first image signal; and generate a second image based on a second interpolation of color information in the second image signal ([0158]: Any interpolation method may be used for a determination method of the color mixture correction amount at this time, and for example, linear interpolation or spline interpolation may be used to determine, on the basis of the color mixture correction amount for the adjacent pixel block 72, the color mixture correction amount for the pixel data of the pixel, of the pixels in the buffer block 74, having the photodiode 64 on which the red anomalous oblique incident light 58 is incident).

Regarding Claim 9, Claim 9 is/are in similar scope to the combination of Claims 1, 4 and 5 in the format of “method”.  Therefore the rejections to Claims 1, 4 and 5  is also applied to Claim 9.

Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sawadaishi (US 2015/0237273 A1) in view of Ellis-Monaghan et al. (US 2007/0153104 A1) as applied to Claims 1, 9 above, and further in view of Borthakur (US 2019/0067346 A1).
Regarding Claim 3, Sawadaishi modified by Ellis-Monaghan teaches or suggests an image sensor comprising two types of photodiodes with different size (Ellis-Monaghan Fig.2) in order to improve low light sensitivity for CMOS imaging sensor (Ellis-Monaghan [0009]). Sawadaishi modified Fllis-Monaghan does not explicitly recite further comprising a high dynamic range (HDR) camera, wherein the image sensor comprises an HDR image sensor in the HDR camera.
However Borthakur, in the same field of endeavor, discloses An image sensor pixel can further be subdivided into light collecting regions having different areas to provide high dynamic range (HDR) functionality ([0043]).  Borthakur further discloses the HDR image sensor may include a first sub-pixel 502-1, which may be referred to as the inner sub-pixel or the inner photodiode region. The inner sub-pixel may be surrounded by a second sub-pixel, which may be referred to as the outer sub-pixel or the outer photodiode region. The outer sub-pixel of pixel 500 may be divided into regions 502-2a and 502-2b (sometimes referred to as outer photodiode regions). Configured in this way, the inner sub-pixel 502-1 has a smaller surface area and is thus more suitable for imaging high light regions, whereas the outer sub-pixels 502 have a larger surface area and are thus more suitable for imaging low light regions ([0043] and Fig.5A).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Borthakur into that of Sawakaishi as modified and to include a high dynamic range (HDR) camera, wherein the image sensor comprises an HDR image sensor in the HDR camera in order to improve the image sensor performance for different lighting conditions.

Regarding Claim 10, Ellis-Monaghan teaches or suggests wherein each of the first set of photodiodes is larger than each of the second set of photodiodes (Fig.2 and [0020]).  But Sawadaishi modified Fllis-Monaghan does not explicitly recite wherein the image sensor comprises a high dynamic range (HDR) image sensor.
An image sensor pixel can further be subdivided into light collecting regions having different areas to provide high dynamic range (HDR) functionality ([0043]).  Borthakur further discloses the HDR image sensor may include a first sub-pixel 502-1, which may be referred to as the inner sub-pixel or the inner photodiode region. The inner sub-pixel may be surrounded by a second sub-pixel, which may be referred to as the outer sub-pixel or the outer photodiode region. The outer sub-pixel of pixel 500 may be divided into regions 502-2a and 502-2b (sometimes referred to as outer photodiode regions). Configured in this way, the inner sub-pixel 502-1 has a smaller surface area and is thus more suitable for imaging high light regions, whereas the outer sub-pixels 502 have a larger surface area and are thus more suitable for imaging low light regions ([0043] and Fig.5A).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Borthakur into that of Sawakaishi as modified and to include a high dynamic range (HDR) image sensor in order to improve the image sensor performance for different lighting conditions.

Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawadaishi (US 2015/0237273 A1) in view of Ellis-Monaghan et al. (US 2007/0153104 A1) as applied to Claims 4 and 10 above, and further in view of Richards et al. (US 9,654,756 B1).
Regarding Claims 6 and 11, Sawadaishi discloses including an image processing (Fig.1).  But Sawadaishi modified by Elli-Monaghan fails to explicitly disclose wherein the one or more processors are further configured to process the first image and the second image through at least a portion of an image signal processing pipeline.
wherein the one or more processors are further configured to process the first image and the second image through at least a portion of an image signal processing pipeline (col.2 lines 49-51: The controller 150 can be a processor, an image signal processor, a separate processor and image processing pipeline module).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Richards into that of Swadaishi modified by Ellis-Monaghan and to process the first image and the second image through at least a portion of an image signal processing pipeline in order to improve throughput due to pipeline’s efficiency.

Regarding Claims 7 and 12, Swadaishi as modified further discloses wherein the image signal processing pipeline comprises one or more image processing operations, the one or more image processing operations comprising at least one of a denoising operation, a downsampling operation, a color transform, a tone reproduction operation, an image scaling operation, an image enhancement operation, a color space conversion operation, and a compression operation (Swadaishi Fig.1: notice image compression; Ellis-Monaghan [0025]: a preferred embodiment imaging array has improved sensor sensitivity with reduced noise even at low light.  Richards Fig.5 step 540 and col.7 lines 6-10: At 540, the at least three color channels of the first color space can be converted to a first panchromatic light intensity channel in a second color space and at least two first chrominance channels in the second color space based on the detected correlated color temperature).  The same reason to combine as taught in Claim 6 is incorporated herein.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Sawadaishi (US 2015/0237273 A1) in view of Ellis-Monaghan et al. (US 2007/0153104 A1) and Richards et al. (US 9,654,756 B1) as applied to Claim 7 above, and further in view of Kiser et al. (US 2018/0048801 A1).
Regarding Claim 8, Sawadaishi discloses the comprising a camera system (Fig.1: notice the color image pickup device 27 and image processing circuit 32), the image data comprising at least a portion of the first image and the second image ([0084]: The image processing circuit 32 subjects the captured image signal (image data) output from the color image pickup device 27 to various image processing such as gradation conversion, white balance correction, y correction processing and the like to generate captured image data. Particularly, the image processing circuit 32 in this example, which is specifically described later, performs detection and color mixture correction of an anomalous oblique light containing a red wavelength range component such as a flare light anomalous).  
But Sawadaishi modified by Ellis-Monaghan and Richards fails to disclose further comprising a camera system on an autonomous vehicle, wherein the one or more processors are further configured to send image data to a computing system on the autonomous vehicle, and wherein the computing system is configured to detect features in the image data and generate navigation instructions based at least partly on the features detected in the image data.
However Kiser discloses systems for autonomous vehicles that make use of real-time, high-dynamic range (HDR) cameras had already been known to a POSITA before the effective filing date of the claimed invention ([0004]). Kiser discloses An HDR camera for use in the invention comprises pipeline processing of pixel values from multiple image sensors to provide a view of a vehicle's environment in real-time, in a frame independent manner, as the vehicle operates ([0004]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kiser into that of Sawadaishi as modified and to include a camera system on an autonomous vehicle, wherein the one or more processors are further configured to send image data to a computing system on the autonomous vehicle, and wherein the computing system is configured to detect features ([0004]: Because the dynamic range is high, the vehicle detects dim, hard to discern features, even if a scene is dominated by bright light such as oncoming vehicle headlights or the sun) in the image data and generate navigation instructions based at least partly on the features detected in the image data ([0008]: The HDR system may read lane markings and assist in keeping a vehicle in-lane. The system may, for example, use an HDR camera to read street signs or other landmarks to provide navigational assistance) in order to improve the utility and safety of fully autonomous vehicles as taught by Kiser ([0008]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sawadaishi (US 2015/0237273 A1) in view of Ellis-Monaghan et al. (US 2007/0153104 A1) as applied to Claim 9 above, and further in view of Kiser et al. (US 2018/0048801 A1).
Regarding Claim 13, Sawadaishi modified by Ellis-Monaghan fails to disclose sending, to a computing system configured to control one or more operations of an autonomous vehicle; detecting, via the computing system on the autonomous vehicle, features in the image data; and generating, via the computing system on the autonomous vehicle, navigation instructions based at least partly on the features detected in the image data.
systems for autonomous vehicles that make use of real-time, high-dynamic range (HDR) cameras had already been known to a POSITA before the effective filing date of the claimed invention ([0004]). Kiser discloses An HDR camera for use in the invention comprises pipeline processing of pixel values from multiple image sensors to provide a view of a vehicle's environment in real-time, in a frame independent manner, as the vehicle operates ([0004]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kiser into that of Sawadaishi as modified and to add the limitation of sending, to a computing system configured to control one or more operations of an autonomous vehicle, image data comprising at least a portion of the first image and the second image; detecting, via the computing system on the autonomous vehicle, features in the image data ([0005]: by using a real-time, streaming HDR video camera, the HDR system can detect and interpret features in the environment rapidly enough that the vehicle can be controlled in response to those features); and generating, via the computing system on the autonomous vehicle, navigation instructions based at least partly on the features detected in the image data ([0008]: The HDR system may read lane markings and assist in keeping a vehicle in-lane. The system may, for example, use an HDR camera to read street signs or other landmarks to provide navigational assistance) in order to improve the utility and safety of fully autonomous vehicles as taught by Kiser ([0008]).

Claims 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2018/0048801 A1) in view of Sawadaishi (US 2015/0237273 A1) in view of Ellis-Monaghan et al. (US 2007/0153104 A1).
Regarding Claim 14, Kiser discloses an autonomous vehicle (Fig.1) comprising: 
an image sensor ([0008]: The HDR system offers functionality that may be employed in fully autonomous vehicles, as part of a driver assistance feature, or to provide accessory functionality outside of the primary driving functions, such as by augmenting a vehicle's navigational, safety, or entertainment systems);
one or more processing devices ([0012]: the HDR camera has a plurality of image sensors coupled to a processing device) configured to: 
detect features in image data generated by the image sensor; and identify environment conditions based on the features detected in the image data generated by the image sensor ([0005]: By using a real-time, streaming HDR video camera, the HDR system can detect and interpret features in the environment rapidly enough that the vehicle can be controlled in response to those features).
Kiser fails to disclose the image sensor comprising a substrate layer containing a first set of photodiodes and a second set of photodiodes, wherein each of the first set of photodiodes is a different size than each of the second set of photodiodes; a first color filter array (CFA) covering the first set of photodiodes, wherein the first CFA comprises a first set of color filters; a second CFA covering the second set of photodiodes, wherein the second CFA comprises a second set of color filters that is different than the first set of color filters, and wherein at least one of the first CFA and the second CFA comprises one or more clear filters.
However Sawadaishi teaches or suggests an image sensor (Fig.1: Color Image Pickup Device 27) comprising: 
a substrate layer (Fig.3A: Sawadaishi does not explicitly recite the phrase substrate layer, however a skilled person before the effective filing time would have recognized the necessary to include a substrate layer in order to dispose the photodiodes 64) containing a first set of photodiodes and a second set of photodiodes (Fig.3A: notice three sets of photodiodes receiving G, R, and B colors); 
a first color filter array (CFA) (Claim 14: wherein the plural pixels include plural basic arrangement pixel groups arrayed in the first direction and the second direction, each group having a color filter arrangement pattern, and each of the plural basic arrangement pixel groups includes the first pixel pair and the second pixel pair) covering the first set of photodiodes, wherein the first CFA comprises a first set of color filters; 
a second CFA covering the second set of photodiodes (Claim 14 and Fig.4), wherein the second CFA comprises a second set of color filters that is different than the first set of color filters ([0024]: It is preferable that the first-color color filter be any of a red filter, a transparent filter, and a white filter, and the second-color color filter be any of a blue filter and a green filter);
and wherein at least one of the first CFA and the second CFA comprises one or more clear filters ([0024]: It is preferable that the first-color color filter be any of a red filter, a transparent filter, and a white filter).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Sawadaishi into that of Kiser and to add abov missing limitation in order to provide the autonomous vehicle with a high performance image sensor.
Kiser modified by Sawadaishi fails to disclose wherein each of the first set of photodiodes is a different size than each of the second set of photodiodes.
However Ellis-Monaghan, in the same field of endeavor, teaches or suggests wherein each of the first set of photodiodes is a different size than each of the second set of photodiodes  In this preferred embodiment, light efficient cells 122 have twice the pixel area of the red, green or blue filtered pixels 104, 106 and 108, respectively, with red--blue pairs 124, green--red pairs 126, and blue--green pairs 128, positioned diagonally along the array 120. Also in this example, for each pair of filtered photosensor cells 104, 106 and 108, there is one such light efficient cell 122. Therefore, the light efficient cells 122, which are twice as large as the standard colored cells 104, 106 and 108, occupy 50% of this array 120 and can be produced in two different ways. In the simplest way, only the color filter may be changed for the array by design, selectively omitting color where appropriate with two photo normal sized diodes under clear filter areas. Alternately, the color filter design change may be made in combination with a photo diode design change. So, in addition to the color filter change, the photo diode area is expanded for a single larger photo diode (instead of two) under larger clear filter areas. This larger photo diode is larger than a standard photo diode, and thus, has greater charge capacity).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ellis-Monaghan into that of Kiser modified by Sawadaishi and to add the limitation of wherein each of the first set of photodiodes is a different size than each of the second set of photodiodes in order to improve low-light sensitivity as taught by Ellis-Monaghan ([0012]).

Regarding Claim 15, Sawadaishi discloses further comprising one or more lenses covering the first CFA and the second CFA (Fig.3A/B and [0095]: a microlens 60).  The same reason to combine as taught in Claim 14 is incorporated herein.

17, Sawadaishi discloses wherein the first set of photodiodes is configured to receive light filtered by the first CFA covering the first set of photodiodes (Fig.3A) and generate a first image signal that is based on the light filtered by the first CFA ([0084]: The image processing circuit 32 subjects the captured image signal (image data) output from the color image pickup device 27 to various image processing such as gradation conversion, white balance correction, y correction processing and the like to generate captured image data), and wherein the second set of photodiodes is configured to receive light filtered by the second CFA covering the second set of photodiodes (Fig.3A) and generate a second image signal that is based on the light filtered by the second CFA ([0084]).  The same reason to combine as taught in Claim 14 is incorporated herein.

Regarding Claim 18, Sawadaishi discloses further comprising one or more processors configured to: receive the first image signal generated by the first set of photodiodes; receive the second image signal generated by the second set of photodiodes; generate a first image based on a first interpolation of color information in the first image signal; and generate a second image based on a second interpolation of color information in the second image signal ([0158]: Any interpolation method may be used for a determination method of the color mixture correction amount at this time, and for example, linear interpolation or spline interpolation may be used to determine, on the basis of the color mixture correction amount for the adjacent pixel block 72, the color mixture correction amount for the pixel data of the pixel, of the pixels in the buffer block 74, having the photodiode 64 on which the red anomalous oblique incident light 58 is incident).

20, Kiser as modified further discloses wherein at least one of the one or more processing devices comprises an internal computing system configured to control one or more operations of the autonomous vehicle ([0005]: For example, the vehicle can apply the brakes if an object unexpectedly appears in the roadway. Since the vehicle detects and interprets difficult to see objects, and since the vehicle is able to react to unexpected features in real time, costly crashes will be avoided. The operation of autonomous vehicles will be safer, making those vehicles suitable for a wide range of commercial and recreational uses), and wherein each of the first set of photodiodes is larger than each of the second set of photodiodes (Ellis-Monaghan Fig.2 and [0020] see citation in Claim 1).  The same reason to combine as taught in Claim 18 is incorporated herein.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2018/0048801 A1) in view of Sawadaishi (US 2015/0237273 A1) in view of Ellis-Monaghan et al. (US 2007/0153104 A1) as applied to Claim 14 above, and further in view of Borthakur (US 2019/0067346 A1).
Regarding Claim 16, Kiser modified by Sawadaishi and Ellis-Monaghan teaches or suggests an image sensor comprising two types of photodiodes with different size (Ellis-Monaghan Fig.2) in order to improve low light sensitivity for CMOS imaging sensor (Ellis-Monaghan [0009]). Kiser as modified does not explicitly recite further comprising a high dynamic range (HDR) camera, wherein the image sensor comprises an HDR image sensor in the HDR camera.
However Borthakur, in the same field of endeavor, discloses An image sensor pixel can further be subdivided into light collecting regions having different areas to provide high dynamic range (HDR) functionality ([0043]).  Borthakur further discloses the HDR image sensor may include a first sub-pixel 502-1, which may be referred to as the inner sub-pixel or the inner photodiode region. The inner sub-pixel may be surrounded by a second sub-pixel, which may be referred to as the outer sub-pixel or the outer photodiode region. The outer sub-pixel of pixel 500 may be divided into regions 502-2a and 502-2b (sometimes referred to as outer photodiode regions). Configured in this way, the inner sub-pixel 502-1 has a smaller surface area and is thus more suitable for imaging high light regions, whereas the outer sub-pixels 502 have a larger surface area and are thus more suitable for imaging low light regions ([0043] and Fig.5A).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Borthakur into that of Kiser as modified and to include a high dynamic range (HDR) camera, wherein the image sensor comprises an HDR image sensor in the HDR camera in order to improve the image sensor performance for different lighting conditions.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kiser et al. (US 2018/0048801 A1) in view of Sawadaishi (US 2015/0237273 A1) in view of Ellis-Monaghan et al. (US 2007/0153104 A1) as applied to Claim 18 above, and further in view of Richards et al. (US 9,654,756 B1).
Regarding Claim 19, Sawadaishi discloses including an image processing (Fig.1) and wherein the image data generated by the image sensor comprises at least a portion of the first image and the second image ([0084]: The image processing circuit 32 subjects the captured image signal (image data) output from the color image pickup device 27 to various image processing such as gradation conversion, white balance correction, y correction processing and the like to generate captured image data. Particularly, the image processing circuit 32 in this example, which is specifically described later, performs detection and color mixture correction of an anomalous oblique light containing a red wavelength range component such as a flare light anomalous).
  But Sawadaishi modified by Elli-Monaghan fails to explicitly disclose wherein the one or more processing devices are further configured to process the first image and the second image through at least a portion of an image signal processing pipeline.
However Richards, in the same field of endeavor, teaches or suggests wherein the one or more processing devices are further configured to process the first image and the second image through at least a portion of an image signal processing pipeline (col.2 lines 49-51: The controller 150 can be a processor, an image signal processor, a separate processor and image processing pipeline module).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Richards into that of Swadaishi modified by Ellis-Monaghan and to process the first image and the second image through at least a portion of an image signal processing pipeline in order to improve throughput due to pipeline’s efficiency.
Kiser as modified further discloses the image signal processing pipeline comprising at least one of a denoising operation, a downsampling operation, a color transform, a tone reproduction operation, an image scaling operation, an image enhancement operation, a color space conversion operation, and a compression operation (Swadaishi Fig.1: notice image compression; Ellis-Monaghan [0025]: a preferred embodiment imaging array has improved sensor sensitivity with reduced noise even at low light.  Richards Fig.5 step 540 and col.7 lines 6-10: At 540, the at least three color channels of the first color space can be converted to a first panchromatic light intensity channel in a second color space and at least two first chrominance channels in the second color space based on the detected correlated color temperature).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schweng et al. (US 2006/0146064 A1) discloses a digital color imager providing an extended luminance range by adding white pixels to RGB and the size of white pixel is lager than that of R, G or B.
Xu et al. (US 2019/0273879 A1) discloses a wide dynamic range image sensor pixel cell has a large and small photodiode.
Gator Gluskin (US 2017/0373105 A1) discloses detecting light incide on a first light sensitive region on a first photodiode and a second light sensitive region on a second photodiode of a pixel.  The two regions have different size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YINGCHUN HE/Primary Examiner, Art Unit 2613